RENDERED: AUGUST 12, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0876-MR

JACK MUSIC                                                           APPELLANT


                 APPEAL FROM JOHNSON CIRCUIT COURT
v.              HONORABLE JOHN DAVID PRESTON, JUDGE
                        ACTION NO. 19-CR-00192


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Jack Music appeals from the Johnson Circuit Court’s

final judgment and sentence following his jury trial. Music argues he should have

been granted a directed verdict on his first-degree assault charge because there was

insufficient evidence to prove serious bodily harm to victim Bradley Bricker or

Music should receive a new trial because he was denied due process given an ex

parte conversation between the Commonwealth Attorney and the circuit court
judge. As the evidence was sufficient to establish the victim’s gunshot constituted

a serious and prolonged disfigurement and the ex parte exchange was harmless, we

affirm.

             On April 13, 2019, Music shot at Bricker twice with a 9mm gun. One

shot missed Bricker and the other shot traveled through Bricker’s left arm and his

chest, exiting out of the right side of his chest, leaving bullet fragments behind.

The victim called 911. When confronted by the police, Music admitted what he

had done.

             On June 19, 2019, Music was indicted for assault in the first degree

and wanton endangerment in the first degree. The wanton endangerment charge

was later dismissed.

             During the trial, Bricker testified he owned and serviced a vending

machine in the apartment building where he was shot. He explained he had been

casually acquainted with Music for about a year and had done some handyman

work for Music’s grandmother who also lived in the same building.

             Bricker testified he was attending to the machine outside the laundry

room when Music approached and accused him of leaving human remains in his

grandmother’s kitchen. Bricker testified he denied being in the grandmother’s

apartment.




                                          -2-
             Bricker recounted that Music left and then reappeared, dropped a

plastic bag on the ground and then fired two shots at Bricker. Bricker testified that

the first shot missed him, but as he raised his hands in self-defense and retreated to

the laundry room, the second shot went through his arm and into his chest. Bricker

explained he then called 911.

             Bricker testified that his pain following the shooting was

“excruciating.” He recounted that approximately eight months after the shooting,

in December 2019, he had surgery to remove some of the bullet fragments in his

chest because they were still bothering him.

             Officer Brian Runyon testified he responded to the 911 call and

arrived to find Bricker seated in a chair and covered in blood that was dripping

onto the floor. He found Music just outside the laundry room, standing beside the

soda machine and found two spent shell casings on the ground beside the soda

machine which he placed in evidence bags.

             Pictures admitted into evidence show the drying puddle of blood on

the laundry room floor, the removed gun clip and bullets, and the gun.

             Captain Jonathan Holbrook testified he took Music’s statement about

the shooting and Music told him that the victim dirtied up his grandmother’s

kitchen and that was why he shot him. Music’s written statement from that day

was also admitted into evidence. It reads in full without correction:


                                         -3-
             I was doing oc work and being threntend by various
             people. I could hear various drilling sonds. I was getting
             veiled threats from this person reach as if for a weapon at
             that time I fired two shots one hit the man when I walked
             to see if he was hit he was trying to write something on
             the wall. [Sentences scratched out.] I will allow
             [illegible] to get my fire arm

                          4-13-19

                          [signed] Jack A. Music

             Dr. Rudy Judhan testified by video deposition that Bricker suffered a

gunshot wound to his arm and chest and was hospitalized for twenty-four hours

after the shooting. Dr. Judhan noted that Bricker was treated with the pain reliever

Fentanyl, which was the strongest pain medication of which Dr. Judhan was aware.

Dr. Judhan also testified generally that a gunshot could cause substantial physical

pain as well as physical impairment and could create a substantial risk of death

without medical intervention.

             Bricker’s medical records were admitted into evidence. The records

show he was transported via helicopter to the hospital, admitted, and diagnosed

with having a gunshot wound which was alternatively described as a “puncture

wound w/o foreign body.” His left arm wound was described as “small circular

dime size[,]” he had abrasions to his “RT lateral thorax/right chest[,]” pain to the

touch and a small, round and bloody exit wound with drainage. Bricker’s

dressings were repeatedly changed, and he was noted to have “moderate bloody


                                         -4-
drainage.” He was put on oxygen, had a comprehensive blood panel taken, given

medicine for pain, and given various scans, including computed tomography

angiograph (CTA) scans of his chest and upper left arm.

             The impression on the CTA of his chest was: “Subcutaneous edema

and air noted within the anterior chest wall and left axillary region. A moderate

size anterior left upper lobe infiltrate. And bibasilar atelectasis.” The impression

on the CTA of his upper left arm was: “Subcutaneous and soft tissue edema with

subcutaneous air within the left axillary region and upper left arm without evidence

of acute vascular abnormality.”

             Although Bricker was approved to be admitted to the hospital for two

days, Bricker was discharged twenty-four hours later. Upon discharge, he received

prescriptions for pain medication, which he was to gradually reduce over time.

             Two pictures of Bricker’s injuries were taken on July 15, 2019, about

three months after the incident, which show the then existing damage left from the

bullet wounds. The picture of Bricker’s right chest shows a wide swath of dark

purple lines and lighter blotching bruises/abrasions along with green and yellowing

bruises. These wounds extend from perhaps an inch to the side of the victim’s

nipple and up from there, stopping just past an area parallel to the top of his “arm

pit” and spanning a wide section of the breast tissue over to his arm.




                                         -5-
             It appears that the full area of the damage is not revealed as Bricker is

shown pressing a square of gauze to one area within the bruising, with his hand

covering the area above the nipple. A large bandage is peeled back towards his

arm, with the bruising and lines appearing to continue beneath it.

             The other picture shows the back of Bricker’s left arm and a small

round wound with reddish edges and a dark center that appears to be unhealed,

with a small area below that of purple bruising. The injury to Bricker’s arm

depicted in that photo is confined to a much smaller area than the injury to his

chest.

             Music testified for the defense. He explained that on the morning in

question, he went to his grandmother’s apartment to feed his son breakfast and

when he was returning to his own apartment from his grandmother’s apartment, he

noticed that a window lock was broken, and the door was ajar. Music explained he

entered and began to look for intruders, and when he turned around, he saw

Bricker standing in his doorway. Music testified he asked Bricker what he was

doing, and Bricker reached into his pocket without answering and when Music told

him to stop and Bricker did not comply, Music fired at him twice. Music testified

that Bricker left and went into the laundry room and Bricker threw something

down.




                                         -6-
                Music stated he then left to check on his son and grandmother and

then returned to see if Bricker required assistance, learning then that Bricker had

called 911. Music explained he then unloaded his gun and put it in his

grandmother’s apartment because he knew the police would be on their way. He

testified he had been a Marine and fired two shots as he was trained to do to deal

with threats.

                When Music was asked about the difference in his statement to

Captain Holbrook and his testimony at trial, he stated that his adrenaline was very

high after the shooting and so he believed his memory of events was better at the

time of the trial than it was on the day the shooting occurred.

                Music asked for a directed verdict at the close of the

Commonwealth’s case and after the defense rested. The circuit court denied these

motions.

                The jury was instructed on first-degree assault, second-degree assault,

and given a self-protection instruction. The jury found Music guilty of first-degree

assault and recommended a sentence of ten years. The circuit court sentenced

Music in accordance with this recommendation.

                Music first argues that the circuit court erred in failing to grant his

motion for a directed verdict on first-degree assault because the Commonwealth




                                             -7-
could not satisfy any of the four possible grounds for establishing that Bricker

suffered a serious physical injury.

                       When confronted with a motion for a directed
                verdict, “the trial court must draw all fair and reasonable
                inferences from the evidence in favor of the
                Commonwealth” and “assume that the evidence for the
                Commonwealth is true, but reserv[e] to the jury questions
                as to the credibility and weight to be given to such
                testimony.” Commonwealth v. Benham, 816 S.W.2d 186,
                187 (Ky. 1991). “If the evidence is sufficient to induce a
                reasonable juror to believe beyond a reasonable doubt
                that the defendant is guilty, a directed verdict should not
                be given.” On appellate review, “the test of a directed
                verdict is, if under the evidence as a whole, it would be
                clearly unreasonable for a jury to find guilt.” Id. If the
                answer is yes, “then the defendant is entitled to a directed
                verdict of acquittal.” Id.

Swan v. Commonwealth, 384 S.W.3d 77, 101-02 (Ky. 2012).

                KRS1 508.010(1) provides:

                A person is guilty of assault in the first degree when:

                (a) He intentionally causes serious physical injury to
                    another person by means of a deadly weapon or a
                    dangerous instrument; or

                (b) Under circumstances manifesting extreme
                    indifference to the value of human life he wantonly
                    engages in conduct which creates a grave risk of death
                    to another and thereby causes serious physical injury
                    to another person.




1
    Kentucky Revised Statutes.

                                            -8-
KRS 500.080(17)2 defines “serious physical injury” as meaning “physical injury

which creates a substantial risk of death, or which causes serious and prolonged

disfigurement, prolonged impairment of health, or prolonged loss or impairment of

the function of any bodily organ.”

             “Ultimately, a finding of first-degree assault is dependent on the

seriousness of the resulting injury, not the potential of the act to result in ‘serious

physical injury.’” McDaniel v. Commonwealth, 415 S.W.3d 643, 658 (Ky. 2013).

“[N]ot every bloody wound is a ‘serious physical injury’ . . . [n]o matter how

brutal the attack or how gruesome the wound appear[s]” as its appearance “is

insignificant. Rather than its awful appearance, it is the awful effect of the wound

in creating a substantial risk of death, serious and prolonged disfigurement,

prolonged impairment of health, or prolonged loss or impairment of the function of

a bodily organ that determines its legal status.” Hammond v. Commonwealth, 504

S.W.3d 44, 53 (Ky. 2016) (footnote omitted).

             We recognize that “not all gunshot wounds are serious physical

injuries.” Swan, 384 S.W.3d at 100. In Luttrell v. Commonwealth, 554 S.W.2d 75,

77, 79 (Ky. 1977), the Court concluded that the victim being shot with a “.38

slug,” filled with birdshot, which resulted in superficial wounds, had not suffered a



2
 This provision has been renumbered from KRS 500.080(15) since Music was convicted;
however, there is no change in the statutory language.

                                           -9-
serious physical injury because while the victim “suffered from his wounds he was

not seriously injured in the statutory sense.” Similarly in McDaniel v.

Commonwealth, 415 S.W.3d 643, 658-61 (Ky. 2013), a victim who suffered “a

through-and-through gunshot wound to her right hand” with the immediate pain

being “worse than childbirth” but who had “her wound . . . sutured and . . . was

sent home the same night” and stated a week later that she had intermittent pain

with the excruciating pain stopping two days after the incident, only “had to work

‘a couple months’ with a stress ball to regain strength in her hand[,]” “admitted

that the only follow up treatment she had was to have her stitches removed[,]” and

ended up with only a “small scar” was not established to have suffered either

“serious and prolonged disfigurement” or “prolonged impairment of health”

requiring reversal of a conviction for first-degree assault.

             In contrast, a jury question was properly presented in Hunter v.

Commonwealth, 587 S.W.3d 298, 311 (Ky. 2019), where the shooting victim went

to the emergency room “present[ing] with a gunshot wound on the side of her leg

and another wound on the back side of her calf[,]” “did not suffer any bone

fractures or injuries to her blood vessels[,]” “was admitted to the hospital for a

couple of days[,]” “prescribed physical therapy[,]” and testified that five years later

“it was still ‘kind of hard for [her] to walk[,]’” she “must lift up her whole left leg




                                          -10-
to walk[,]” “has decreased mobility in her left foot[,]” and “still suffers from sharp

pains in her left foot.”

              Similarly, in Swan, 384 S.W.3d at 99-101, the Court examined

whether the jury should have been instructed on the lesser included offense of

second-degree assault as to both victims and concluded that it should have been as

the evidence could support either serious physical injuries or physical injuries,

making that a jury issue. The evidence the jury had to consider in Swan as to

victim #1 was his testimony that “he was shot two times, once in the thigh of the

left leg from the side and once in the ankle of the right leg[,]” “the shot to his thigh

left a scar and had hit his sciatic nerve” and resulted in him “suffer[ing] pain daily

and [being] unable to lift his foot[,]” “the shot to his ankle left no lasting effect

other than a scar[,]” and in the recording “when he walked over to show the jury

the scar on his ankle, he appeared to limp slightly.” Id. at 99. In victim #1’s

testimony about the initial aftermath of being shot, he explained he “was carried

out on a stretcher and taken straight to the hospital[,]” “given painkillers but

admitted that he was released from the hospital after only ‘a couple of hours[,]’”

and “had a few follow-up doctor appointments after that” with the last one having

“been a while” ago. Id.

              Victim #2 in Swan “testified that he was shot in the thigh, with the

bullet passing from the back to the front of the leg, which left a scar[,]” “right after


                                          -11-
the shooting, he could not walk without crutches[,]” he “claimed that the bullet had

injured his sciatic nerve, which still affected his foot and left him with a ‘slight

limp[,]’” and “[o]n the video, when he stepped down from the witness stand to

point out some things on an exhibit, his limp was barely perceptible and appeared

to be at most a very slight one.” Id. at 100. Victim #2 testified that after being

shot he “was able to crawl out of the house[,]” “was taken to the hospital and

released later the same day[,]” recommended to participate in physical therapy,

which he did “but was no longer in therapy ‘due to financial reasons[,]’” with [h]is

last medical appointment . . . a year before.” Id.

             The Court in Swan emphasized that it was up to the jury to determine

whether the victims’ physical behavior in walking showed their claimed injuries to

be exaggerated and emphasized there was no medical proof in the form of

testimony or medical records offered. Id. at 101. The Court explained:

             The evidence established injuries that fell somewhere in
             the gray area between mere physical injury and serious
             physical injury. The decision as to which type of injury
             actually occurred required close observation of the
             victims’ behavior, attention to their testimony, and
             overall interpretation of the evidence. That function
             could only be carried out by the jury, not the judge.

Id.

             Given this authority, we now consider whether the jury could have

properly found that Bricker suffered a serious physical injury. The



                                          -12-
Commonwealth first argues that Bricker suffered serious physical injury because

he suffered serious and prolonged disfigurement. The Commonwealth emphasizes

that Bricker was left with bullet fragments in his chest which had to later be

surgically removed. The Commonwealth also points to the photographs taken

about three months after Bricker’s injury and states that “[e]xtensive scarring was

clearly visible, even if those scars were not yet completely healed. There was still

bruising and discoloration all around the area of the wound.”

             We agree that the photographs showed unhealed wounds that covered

several square inches of Bricker’s chest. While the wound to Bricker’s arm may

have eventually resulted in a small scar, the exit wound was of unknown size, and

may be inferred to be the more serious wound of the two as Bricker did not fully

uncover it and the discoloration around it was extensive. It may also be inferred

that the dark purple “lines” were the result of continued bleeding, perhaps caused

by the bullet fragments still lodged in his chest.

             The Commonwealth also argues that Bricker suffered a serious

physical injury because he suffered prolonged pain from his injuries. As explained

in Parson v. Commonwealth, 144 S.W.3d 775, 787 (Ky. 2004), overruled on other

grounds by Shields v. Commonwealth, __ S.W.3d __, 2022 WL 575214 (Ky. Feb.

24, 2022), “pain is an ‘impairment of health.’ If the pain is substantial, but not




                                         -13-
prolonged, it constitutes a ‘physical injury;’ but if it is prolonged, then it is a

‘serious physical injury.’”

             There was evidence that Bricker was in excruciating pain after being

shot, was administered the strongest pain killer available, and sent home with

prescription pain medicine. However, initial pain is not enough as discussed in

McDaniel. But unlike in McDaniel, Bricker testified about suffering from bullet

fragments lodged in his chest, which resulted in him having surgery some eight

months later to remove some of these bullet fragments which were “giving him

trouble.” The jury could reasonably infer this trouble was prolonged pain, and that

pain was substantial for him to be willing to have surgery to remove them, and that

Bricker’s pain problems were not necessarily entirely resolved after surgery as he

still had existing bullet fragments remaining.

             It may further be inferred that Bricker’s injury is extensive as the

trajectory of the bullet traveled through his arm, exiting on the far side of the chest

and as noted on the CTA, penetrated and traveled through a lobe of his lung. The

trajectory of the bullet appears to have passed through much more tissue than the

hand wound in McDaniel, or the leg wounds in Hunter and Swan. Additionally,

while the pictures showed ongoing surface damage, it can be inferred that further

damage to Bricker’s lung remains hidden. We do not discount that in hearing

Bricker’s testimony, the jury was in the best position to judge whether Bricker was


                                           -14-
the sort of person who would underplay his injuries as he did not like to display

weakness, vulnerability, or complain, and could decide on their seriousness

accordingly. We believe this evidence was sufficient to allow the jury to

determine whether Bricker suffered a serious physical injury or just a physical

injury. Therefore, the circuit court did not err in failing to direct a verdict on the

first-degree assault charge.

             Music next argues he was denied due process and his conviction must

be reversed based on improper ex parte comments between the circuit court and

the Commonwealth Attorney. Music argues he was not able to object to these ex

parte comments because he did not know they were made at the time, and they

should be reviewed as if preserved or at least considered under the palpable error

standard.

             On the video of the trial, while the jury was being excused so that the

parties could discuss the jury instructions, Music recounts an exchange that he

believes was improper between the circuit court judge and the Commonwealth

attorney, after the Commonwealth Attorney approached the bench (before defense

counsel). We have reviewed this exchange.

             Circuit court judge (whispering): [inaudible] shell
             casings were found.

             Commonwealth Attorney (normal volume): I can’t hear
             a word you’re saying.


                                          -15-
             Circuit court judge (slightly louder): I had to look at my
             notes to see where the shell casings were found.

             Commonwealth Attorney (normal volume): Yup.

             Circuit court judge (still whispering): That’s the key.

Then the circuit court judge, with his voice at a normal volume, called defense

counsel up to the bench.

             Music states the circuit court judge by making those statements was

not acting impartially and instead offered advice to the Commonwealth about a

material aspect of the trial as the shell location was relevant in determining

whether Music fired the shots in self-defense from within his apartment. Music

explains that during the closing argument, the Commonwealth reminded the jury

about where the officers located the shell casings and even called them “your

smoking gun.” He argues that “[t]he judge’s actions impugned the impartiality of

the tribunal and demonstrated an appearance of bias toward the prosecution. The

judge’s comments seeped into the closing of the Commonwealth and provided an

unfair tactical advantage.”

             The Commonwealth disagrees, arguing that if an error occurred it was

harmless as the judge’s comment played no part in Music’s conviction because the

judge merely pointed out something that the Commonwealth already knew and had

established through testimony, and there is no evidence it had any effect on the




                                         -16-
Commonwealth Attorney’s closing argument. The Commonwealth also argues

that the evidence against Music was overwhelming.

             We note that judges are ethically required to avoid even the

appearance of impropriety or lack of impartiality and should not engage in ex parte

discussions with counsel. See Kentucky Supreme Court Rules (SCR) 4.300:

Canon 1, Rule 1.2 and Comments (3) and (5); Canon 2, Rule 2.2 and Comment (1);

Rule 2.3(A) and Comment (1); and Rule 2.9(A) and Comment (1). However, we

believe the judge’s comments, if ill-advised, were harmless.

             Kentucky Rules of Criminal Procedure (RCr) 9.24 provides in

relevant part:

             No error . . . in anything done . . . by the court . . . is
             ground for granting a new trial or for setting aside a
             verdict or for vacating, modifying or otherwise disturbing
             a judgment or order unless it appears to the court that the
             denial of such relief would be inconsistent with
             substantial justice. The court at every stage of the
             proceeding must disregard any error or defect in the
             proceeding that does not affect the substantial rights of
             the parties.

“The test for harmlessness is whether the error substantially swayed the verdict.”

Allen v. Commonwealth, 395 S.W.3d 451, 467 (Ky. 2013).

             In discussing ex parte conversations between the trial judge and

individual jurors, the Kentucky Supreme Court has opined that “[m]ost of these ex

parte contacts are innocuous because they do not concern issues central to the case,


                                        -17-
and they are harmless because the contact does not impugn the fundamental

fairness of an otherwise constitutionally acceptable trial.” Welch v.

Commonwealth, 235 S.W.3d 555, 558 (Ky. 2007) (footnote omitted). The

Kentucky Supreme Court has also “previously held that an isolated improper

comment [to the jury] which was not intended to violate the constitutional right of

the defendant or to inject a factually false allegation would be harmless error.”

Crane v. Commonwealth, 833 S.W.2d 813, 819 (Ky. 1992). See Abernathy v.

Commonwealth, 439 S.W.2d 949, 953 (Ky. 1969), overruled in part on other

grounds by Blake v. Commonwealth, 646 S.W.2d 718 (Ky. 1983) (explaining

trivial “exchanges between court and counsel within earshot of the jurors in which

it is argued that the trial court put counsel in a bad light” could not have

improperly influenced the jury). See also Shawnee Telecom Resources, Inc. v.

Brown, 354 S.W.3d 542, 550-51 (Ky. 2011) (concluding that judge’s isolated

“wry” or “ironic” comment after granting a motion for attorney fees and costs that

the case was apt to be referred to another judge because “I am sure I will be

accused of being prejudiced[,]” when there was nothing else in the history of the

litigation to suggest bias, did not require recusal for creating the appearance of

bias).

             Music has provided nothing but his own supposition that the judge’s

remarks were intended to benefit and/or did indeed benefit the Commonwealth


                                         -18-
Attorney by changing his strategy. Music has also failed to identify any other

incidents in which he believes the circuit court judge was acting biased or favoring

the Commonwealth.

             The Commonwealth Attorney was already aware of the location of the

spent bullet casings, as such information came from testimony he had specifically

elicited for purposes of both proving the elements of Music’s crime and

discrediting Music’s assertion of self-defense. We also do not believe that

emphasizing the location of the bullet casings was likely to have any substantive

effect on the ultimate verdict given the evidence against Music and the differing

statements he had made regarding why he shot Bricker. Therefore, we conclude

that while the circuit court judge’s ex parte statements to the Commonwealth

Attorney were unseemly, they were ultimately harmless.

             Accordingly, we affirm the Johnson Circuit Court’s conviction of

Music.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Jennifer Leigh Wade                       Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Jenny Lynn Sanders
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -19-